J-S32006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EMILIO ROMERO                              :
                                               :
                       Appellant               :   No. 2387 EDA 2019

          Appeal from the Judgment of Sentence Entered May 3, 2019
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001534-2017


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED: MARCH 29, 2021

        Appellant, Emilio Romero, appeals from the aggregate judgment of

sentence of 5 years’ to 12 years’ incarceration followed by 3 years of

probation, which was imposed after his jury trial conviction for Interception of

a Wire or Oral Communication (Interception of Communication), Criminal Use

of Communication Facility, Possession of an Intercept Device, Invasion of

Privacy, Tampering with Physical Evidence, Possessing an Instrument of

Crime, and Possession of a Controlled Substance.1          On appeal, Appellant
challenges aspects of his sentence as well as the constitutionality of his

classification as a Tier I sex offender under the Sex Offender Registration and


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

118 Pa.C.S. §§ 5703, 7512, 5705, 7507.1(a)(1), 4910(1), 907 and 35 Pa.C.S.
§ 780-113(a)(16), respectively.
J-S32006-20



Notification Act (SORNA).2          We vacate the order denying Appellant's post-

sentence motion insofar as it rejected Appellant’s challenge to the

constitutionality of SORNA and remand for a hearing at which the parties can

present evidence for and against the relevant legislative determinations

discussed below. We affirm in all other respects.

       The facts underlying this appeal are as follows. On June 22, 2017, Erika

Jones (Complainant) called 9-1-1 and reported that on June 21, 2017

Appellant, her husband, raped her at gunpoint. N.T. 12/11/18 at 60, 102-

108. Police arrived at the house and escorted Complainant to the hospital.

Police arrested Appellant on June 24, 2017 and charged him with rape and

related charges, and charges related to violation of the Wiretapping and

Electronic Surveillance Control Act, 18 Pa.C.S. § 5701 et seq. (Wiretap Act).

Appellant proceeded to a jury trial on December 11, 2018.

       Complainant      testified    that      Appellant   had   been   recording   her

surreptitiously in her separate bedroom and that she caught him two times.

N.T. 12/11/18 at 83-92.          Police executed a search warrant in the home

Appellant and Complainant shared on June 22, 2017. Police recovered several

recording devices, including a pen camera, a hidden camera disguised as a
light fixture, a hidden camera disguised as an electrical socket, and Appellant’s

cellphone.    Id. at 217-220.        Detective Brian Webbe conducted a forensic

analysis of Appellant’s cellphone. N.T. 12/12/18 at 31. Det. Webbe testified

that the forensic analysis revealed several internet searches from Appellant’s

laptop between June 5, 2017 to June 10, 2017 for “can I boil xanax,”

“Rohypnol for sale,” “glade plug in hidden camera,” “live feed spy camera,”

____________________________________________


2 SORNA, 42 Pa.C.S. §§ 9799.10-9799.42, classifies offenders and their
offenses into three tiers. Id. § 9799.14.

                                            -2-
J-S32006-20



and “teddy bear camera.”      Id. at 63-64.    Additionally, Detective Webbe

testified that he accessed and downloaded several videos from Appellant's

phone.   Id. at 64.     Detective Webbe testified that the forensic analysis

revealed videos of Appellant and Complainant engaging in sexual acts, videos

of Complainant in her bedroom in various states of nudity, and videos and

pictures of her in the bathroom, including videos of her on the toilet. N.T.

12/13/18 at 22-52. Detective Lucas Bray testified that the videos taken from

Appellant's phone showed Complainant in her bedroom naked, in the

bathroom, in the shower, naked in her bedroom with a viewpoint coming from

under the bedroom door, on the toilet, and naked in the bathroom. Id. at 22-

33.

      On December 14, 2018, Appellant was found not guilty of rape and

related charges and was found guilty of the above-mentioned charges. The

trial court scheduled sentencing for February 26, 2019. The Commonwealth

filed a continuance request to reschedule sentencing until after a sexually

violent predator (SVP) evaluation occurred. Motion, 1/31/19. The trial court

rescheduled sentencing to April 30, 2019. Prior to sentencing, Appellant filed

three motions, a Motion to Arrest Judgment based on his conviction for
Criminal Use of a Communication Facility, a motion challenging the

constitutionality of SORNA, and a Motion for Dismissal based on an alleged

violation of his right to a speedy sentencing pursuant to Pa.R.Crim.P. 704.

Appellant’s Motion to Arrest Judgment, 3/18/19; SORNA motion, 4/30/19;

Rule 704 motion, 3/18/19. The trial court continued sentencing to May 3,

2019 because of the schedules of the attorneys. Order, 4/30/19.

      On May 3, 2019, the trial court held a hearing on Appellant’s pre-

sentence motions.     The trial court denied Appellant’s motion regarding the
unconstitutionality of SORNA without prejudice to re-raise the issue after

                                     -3-
J-S32006-20



sentencing. Order 5/3/19. The trial court denied Appellant’s motion regarding

Rule 704 and Appellant’s motion to arrest judgment. Order 5/3/19. The trial

court proceeded to sentencing on May 3, 2019.       The trial court sentenced

Appellant to an aggregate sentence of 5 years’ to 12 years’ incarceration plus

3 years of probation, consisting of consecutive sentences of not less than 18

months’ to 48 months’ incarceration plus 3 years of probation on the charge

of Interception of Communication, 18 months’ to 48 months’ incarceration for

Criminal Use of Communication Facility, 12 months’ to 24 months’

incarceration for Possession of an Intercept Device, and 12 months’ to 24

months’ incarceration for Invasion of Privacy. The trial court also sentenced

Appellant to concurrent sentences of 9 months’ to 18 months’ incarceration

for Tampering with Physical Evidence, and 6 months’ to 12 months’

incarceration for Possession of a Controlled Substance. The trial court did not

impose a separate sentence for Possessing an Instrument of Crime because it

merged with other crimes. Appellant was instructed that he must register for

15 years as a Tier 1 sexual offender in accordance with SORNA based on his

conviction for Invasion of Privacy.

      On May 12, 2019, Appellant filed a post-sentence motion in which he
argued that his sentence was excessive, the verdict was against the weight of

the evidence, merger and that the 15-year registration period pursuant to

SORNA was unconstitutional. Appellant’s Post-Sentence Motion, 5/12/19. On

May 31, 2019, an en banc panel of the Court of Common Pleas of Monroe

County heard Appellant’s SORNA challenge, along with similar claims of

similarly situated defendants. The trial court held a hearing on Appellant’s

remaining claims in his post-sentence motion on May 31, 2019. On July 18,

2019, the en banc panel denied Appellant’s SORNA challenge. Order, 7/19/19.
On July 22, 2019, the trial court entered an order denying Appellant’s

                                      -4-
J-S32006-20



remaining post-sentence motion claims and reiterated that Appellant’s SORNA

motion was denied. Order, 7/22/19. On August 12, 2019, Appellant filed this

timely direct appeal.3

       Appellant presents the following issues for our review: (1) whether

Appellant’s convictions for Criminal Use of a Communications Facility and

Invasion of Privacy were against the weight of the evidence and unsupported

by sufficient evidence, (2) whether the trial court erred in denying Appellant’s

motion to dismiss for violation of Rule 704, (3) whether Appellant’s convictions

for Interception of Communications and Possession of a Device to Intercept

Communications merge for sentencing, (4) whether the trial court imposed a

manifestly excessive and unreasonable sentence, and (5) whether the 15-year

registration requirement imposed by the trial court pursuant to SORNA is

unconstitutional.      Appellant’s Brief at 4-5 (reworded and reordered for

simplicity and ease of discussion).

                               Sufficiency of the Evidence

       Appellant challenges the sufficiency of the evidence pertaining to the

charge of Criminal Use of a Communication Facility.          “Whether sufficient

evidence exists to support the verdict is a question of law; our standard of

review is de novo and our scope of review is plenary.” Commonwealth v.

Hutchison, 164 A.3d 494, 497 (Pa. Super. 2017) (citation omitted). We must

determine,

       whether viewing all the evidence admitted at trial in the light most
       favorable to the verdict winner, there is sufficient evidence to
____________________________________________


3 On August 13, 2019, the trial court filed its order directing Appellant to file
a Pa.R.A.P. 1925(b) statement. On August 16, 2019, Appellant filed his timely
Rule 1925(b) statement.

                                           -5-
J-S32006-20


     enable the fact-finder to find every element of the crime beyond
     a reasonable doubt. In applying the above test, we may not weigh
     the evidence and substitute our judgment for the fact-finder. . .
     . Finally, the trier of fact while passing upon the credibility of
     witnesses and the weight of the evidence produced, is free to
     believe all, part or none of the evidence.

Commonwealth v. Fortson, 165 A.3d 10, 14–15 (Pa. Super. 2017) (citation

and internal brackets omitted) (some formatting).        Additionally, “[t]he

evidence need not preclude every possibility of innocence and the fact-finder

is free to believe all, part, or none of the evidence presented.” Hutchison,

164 A.3d at 497 (citation omitted).

     Appellant argues that he was charged with Criminal Use of a

Communication Facility based on his cell phone recording of the sexual

encounter between Appellant and Complainant on June 21, 2017 for which the

rape charge was based. Appellant argues that since he was acquitted of the

underlying felony rape charge, his conviction for Criminal Use of a

Communication Facility cannot stand.

     The Crimes Code makes it an offense if a person
        uses a communication facility to commit, cause or facilitate
        the commission or the attempt thereof of any crime which
        constitutes a felony under this title or under . . . [t]he
        Controlled Substance, Drug, Device and Cosmetic Act.
        Every instance where the communication facility is utilized
        constitutes a separate offense under this section.

18 Pa.C.S. § 7512 (footnote omitted).

     Appellant’s assertion is wrong.    The Commonwealth, at the charging

conference, stated that it was pursuing this charge based on “the phone . . .

that the phone was used to commit a wiretap violation which would be a

felony.” N.T. 12/13/18 at 192. Importantly, the jury was actually instructed,


                                      -6-
J-S32006-20


         [a] communication facility means a public or private
         instrumentality used or useful in the transmission of signs,
         signals, writings, images, sounds, data or intelligence of any
         nature transmitted in whole or in part including but not
         limited to telephone, wire, radio, photo electronic or photo
         optical systems or the mail.           In this case the
         Commonwealth has charged the defendant used his
         cell phone.

         The second element, the defendant intentionally, knowingly
         or recklessly used a communication facility to facilitate, that
         is to bring about, the commission of the crime of
         interception of an oral communication as I will define
         that crime for you in a few moments.

         And then third, the crime of interception of an oral
         communication did in fact occur.

N.T. 12/14/18 at 64 (emphasis added).

      There was ample evidence presented at trial that Appellant used his

cellphone to record Complainant and commit Interception of Communications.

      Interception of Communications provides,

         a person is guilty of a felony of the third degree if he:

         (1) intentionally intercepts, endeavors to intercept, or
         procures any other person to intercept or endeavor to
         intercept any wire, electronic or oral communication[.]

18 Pa.C.S. § 5703(1).        The jury was charged that “the term oral

communication . . . means words spoken by a person who possesses an

expectation that what she says is both private and not subject to interception

under circumstances that justify that expectation.” N.T. 12/14/18 at 67.

      Detective Bray testified to the following video, recorded on June 8, 2017,




                                      -7-
J-S32006-20


            Prosecution: Detective, from your investigation does that
            [person in the video] appear to be the victim [Complainant]
            in her bedroom?

            Detective Bray: It is.        These   were   recorded   with
            [Appellant’s] cellular phone.

            Prosecution: With the defendant’s phone; and I think
            Detective Webbe had testified that the IMG specifically was
            done with his phone?

            Detective Bray: That’s correct.

            (whereupon the video was played)

            Mr. Raynor: Your honor I think they get the idea
            [Complainant is] laying down on the bed with the
            headphones.

N.T. 12/13/18 at 23. Detective Bray testified that videos were taken with

Appellant’s phone of Complainant in her bedroom, bathroom, on the toilet and

in the shower in various states of nudity on June 8, 2017, June 9, 2017, June

11, 2017, June 14, 2017, June 15, 2017, and June 21, 2017. Id. at 19-34.

The videos included words and sounds from Complainant. Id. It is clear from

the testimony of Detective Bray that the Commonwealth introduced ample

evidence that Appellant used his cellphone in the commission of intercepting

oral communication of Complainant in her bedroom and bathroom where she

expected to be free from interception.            The Commonwealth presented

sufficient evidence to sustain the charge of Criminal Use of a Communication

Facility.

      Appellant challenges the sufficiency of the evidence for Invasion of

Privacy, 18 Pa.C.S. § 7507.1.        Appellant argues that the Commonwealth

presented insufficient evidence to show that Complainant did not consent to

                                       -8-
J-S32006-20



the videos and pictures taken by Appellant. The Invasion of Privacy statute

provides as follows,

         (a) Offense defined.--Except as set forth in subsection (d),
         a person commits the offense of invasion of privacy if he,
         for the purpose of arousing or gratifying the sexual desire
         of any person, knowingly does any of the following:

         (1) Views, photographs, videotapes, electronically depicts,
         films or otherwise records another person without that
         person's knowledge and consent while that person is in a
         state of full or partial nudity and is in a place where that
         person would have a reasonable expectation of privacy.

18 Pa.C.S. § 7507.1.       Appellant only challenges the consent element.

Appellant argues that one video presented to the jury depicted Complainant

confronting Appellant after having found a secret recorder in a pen. Appellant

equates this discovery with Complainant giving consent to being recorded.

This argument is belied by the record. Complainant testified that she

         came out of the shower. I was in my room. As I’m by my
         closet I see this long stick under my door. It looked like
         there was a camera attached to the end of it. . . . It freaked
         me out. I grabbed it. [Appellant] had it on the other side
         and I started to break it. And then I opened my door and
         I’m like what are you doin [sic]?

         ...

         Prosecution: Okay. For filming that was under the door, do
         you know if that happened one time or more than one time?

         Complainant: I have no idea. I caught him that one time.

N.T. 12/11/18 at 83-84. Additionally, Complainant testified,

         [H]e came into the room with the pen. he tried to give my
         daughter a pen. . . . And I looked at the pen and there was


                                     -9-
J-S32006-20


         a camera in the pen and I said what are you doing. And
         then he snatched the pen from me . . .

         Prosecution: And how did you know that the pen was a
         camera? What tipped you off about it?

         Complainant: It didn’t look like a normal pen. . . . [A]nd
         because he was already filmin [sic] me under my door I was
         already suspicious that he was tryin [sic] to film me.

Id. at 91-92.

      The evidence presented by the Commonwealth in the form of the above

testimony of Complainant is sufficient to show that she did not know or

consent to being recorded by Appellant in those situations.    Complainant’s

testimony to her reaction upon discovering Appellant recording her evidences

her lack of consent and knowledge. Appellant’s argument as to consent lacks

merit.

                             Weight of the Evidence

      Appellant challenges the weight of the evidence for his conviction of

Criminal Use of a Communication Facility.        Appellant argues that the

Commonwealth sought to establish Criminal Use of a Communication Facility

through evidence that Appellant’s cellphone was used to videotape the alleged

sexual assault encounter between him and Complainant. Appellant’s Brief at

47.   Appellant argues that since he was acquitted of the underlying rape

charge, he could not be convicted of Criminal Use of a Communication Facility.

Id.

         When reviewing a challenge to the weight of the evidence,
         we review the trial court's exercise of discretion. A trial
         court may sustain a weight challenge only if the verdict is


                                    - 10 -
J-S32006-20


         so contrary to the evidence as to shock one's sense of
         justice. The weight of the evidence is exclusively for the
         finder of fact, who is free to believe all, none or some of
         the evidence and to determine the credibility of the
         witnesses. We defer to the trial court's decision regarding
         a weight of the evidence claim because it had the
         opportunity to hear and see the evidence presented.

Commonwealth v. Clemens, 242 A.3d 659, 667 (Pa. Super. 2020) (internal

citations and quotation marks omitted).

      The trial court found that the verdict was not against the weight of the

evidence. In its 1925(a) opinion, the trial court stated “the Commonwealth

presented more than enough evidence to support all convictions.” TCO at 25.

It stated that “no individual conviction was against the weight of the evidence,

that the overall verdict demonstrated that the jury did its job conscientiously,

and that no individual conviction or aspect of the verdict shocks one’s

conscious or sense of justice.” Id. Appellant is incorrect that the basis of this

charge was rape; the basis of the charge was use of his cellphone to commit

Interception of Communications. The trial court did not abuse its discretion

in its finding that the verdict was not against the weight of the evidence.

      Appellant challenges the weight of the evidence for Invasion of Privacy.

Appellant argues that the Commonwealth did not present evidence that

Complainant did not consent to Appellant’s surveillance of her. Appellant’s

Brief at 55. The trial court found that the verdict was not against the weight

of the evidence, stating “the Commonwealth presented more than enough

evidence to support all convictions.” TCO at 25. This was not an abuse of

discretion.

                                     - 11 -
J-S32006-20



                                Speedy Sentencing

      Appellant argues that the trial court erred and abused its discretion in

denying his Motion to Dismiss because he was sentenced over 90 days after

his conviction, in violation of Pa.R.Crim.P. 704.

      When reviewing a trial court's order disposing of a motion to dismiss

pursuant to Pa.R.Crim.P. 704,

         we defer to the trial court's judgment on this issue of alleged
         undue delay and shall reverse only for an abuse of
         discretion. We have long held that mere errors in judgment
         do not amount to abuse of discretion; instead, we look for
         manifest unreasonableness, or partiality, prejudice, bias, or
         ill-will, or such lack of support so as to be clearly erroneous.
         In addition, a trial court abuses its discretion if the law is
         overridden or misapplied.

         ...

         [O]ur scope of review is limited to the evidence on the
         record of the Rule 704 evidentiary hearing and the factual
         findings of the trial court. Also, we must view the facts
         found in the light most favorable to the prevailing party.

Commonwealth v. Neysmith, 192 A.3d 184, 192–93 (Pa. Super. 2018)

(internal citations and quotation marks omitted).

      Rule 704 provides as follows,

         (A) Time for Sentencing.

         (1) Except as provided by Rule 702(B), sentence in a court
         case shall ordinarily be imposed within 90 days of conviction
         or the entry of a plea of guilty or nolo contendere.

         (2) When the date for sentencing in a court case must be
         delayed, for good cause shown, beyond the time limits set
         forth in this rule, the judge shall include in the record the
         specific time period for the extension.


                                      - 12 -
J-S32006-20



Pa.R.Crim.P. 704.      The comment to Rule 704 specifically recognizes that

delays in sentencing may be caused by SVP evaluations.

           Paragraph (A)(2) . . . permits the judge to extend the time
           limit for sentencing under extraordinary circumstances only.
           For example, additional pre-sentence procedures may be
           required by statute. See 42 Pa.C.S. §§ 9799.11-9799.41
           for pre-sentence assessment and hearing procedures for
           persons convicted of sexually violent offenses.

Pa.R.Crim.P. 704, comment.

        With respect to the sanction for a violation of Rule 704, this Court has

held,

           [t]he appropriate remedy for a violation of Pa.R.Crim.P.
           1405 [now Pa.R.Crim.P. 704], is discharge. However, the
           remedy does not automatically apply whenever a defendant
           is sentenced more than [ninety] days after conviction
           without good cause. Instead, a violation of the [ninety-day]
           rule is only the first step toward determining whether the
           remedy of discharge is appropriate.

           ...

           [A] defendant who is sentenced in violation of Pa.R.Crim.P.
           1405 [now Pa.R.Crim.P. 704], is entitled to a discharge only
           where the defendant can demonstrate that the delay in
           sentencing prejudiced him or her. . . . [T]o determine
           whether discharge is appropriate, the trial court should
           consider: (1) the length of the delay falling outside of [the
           Pa.R.Crim.P. [90-day-and-good-cause provisions]; (2) the
           reason for the improper delay; (3) the defendant’s timely or
           untimely assertion of his rights; (4) any resulting prejudice
           to the interest protected by his speedy trial and due process
           rights. Prejudice should not be presumed by the mere fact
           of an untimely sentence. Our approach has always been to
           determine whether there has in fact been prejudice, rather
           than to presume that prejudice exists. The court should
           examine the totality of the circumstances, as no one factor
           is necessary, dispositive, or of sufficient importance to prove
           a violation.

                                       - 13 -
J-S32006-20



Commonwealth v. Diaz, 51 A.3d 884, 887 (Pa. Super. 2012) (internal

citation omitted).   Additionally, “Rule 704 [is not] aimed at addressing or

eliminating clerical error.     Protecting the accused from inexcusable or

intentional delay on the part of the court or the Commonwealth, the ‘whim’ or

power of the state, is the underpinning of the right to a speedy trial.” Id. at

889 (citation omitted).

      Appellant argues that the trial court postponed Appellant’s sentencing

hearing for a SVP examination pursuant to SORNA, and although delay for a

psychological or psychiatric evaluation is permitted by the rules, this SVP

evaluation is strictly prohibited as unconstitutional under Commonwealth v.

Butler (Butler I), 173 A.3d 1212 (Pa. Super. 2017). Appellant’s Brief at 43.

Appellant argues that the delay was prejudicial because it was due to a

violation of Appellant’s constitutional right not to be subject to the SVP

examination and Appellant lost his home to a Sheriff sale during the period of

delay, which could have been avoided had he been sentenced promptly and

fairly. Id. at 43.

      The trial court stated,

         there’s not even an inkling that there has been prejudice in
         this case. . . . I believe that a sexually violent predator
         assessment is a reasonable basis and a valid reason to go
         beyond the 90 days. . . . Mr. Romero’s conviction occurred
         after the amendments to SORNA that at least ostensibly and
         by legislative statement were designed to address the
         Butler decision. . . . I believe that it is entirely proper for a
         sentencing court to order assessments and evaluations prior
         to sentencing and this is the type of report that I would want



                                      - 14 -
J-S32006-20


         to have regardless of whether it’s held unconstitutional or
         not.

N.T. 5/3/19 at 16-17.

      The trial court did not abuse its discretion in denying Appellant’s motion

to dismiss. Appellant’s reliance on Butler I is misplaced. In Commonwealth

v. Butler (Butler II), 226 A.3d 972 (Pa. 2020), the Pennsylvania Supreme

Court held that registration, notice and counseling provisions for SVP’s are not

punitive since based on a finding of severe mental illness, not on criminal

conduct. Id. The Pennsylvania Supreme Court found that the SVP hearings

are not unconstitutional. Id. Appellant’s challenge to the SVP evaluation is

meritless.

      Appellant’s argument regarding prejudice that he faced likewise fails.

Appellant was given credit for his time served and he fails to explain how a

sentencing hearing held exactly 90 days after his conviction would have

prevented the loss of his home. Pa.R.Crim.P. 704 protects Appellant against

the “whim” of the state. Diaz, 51 A.3d at 889. The trial court did not abuse

its discretion or override the law in continuing Appellant’s sentencing hearing

beyond the 90 days for the SVP evaluation to be conducted.

                                          Merger

      Appellant   argues    that    his     convictions   for   Interception   of

Communications and Possession of a Device to Intercept Communications

merge for sentencing. Our standard of review is as follows.

         A claim that crimes should have merged for sentencing
         purposes raises a challenge to the legality of the sentence.

                                     - 15 -
J-S32006-20


        Therefore, our standard of review is de novo and our scope
        of review is plenary. A challenge to the legality of the
        sentence may be raised as a matter of right, is non-
        waivable, and may be entertained so long as the reviewing
        court has jurisdiction.

Commonwealth v. Leaner, 202 A.3d 749, 784 (Pa. Super. 2019) (internal

citation and quotation marks omitted).

     Appellant argues that his convictions for Intercept Communications and

Possession of a Device to Intercept Communications arose out of Appellant’s

use of a pen camera for the purpose of intercepting the oral communication

of Complainant. Appellant’s Brief at 46. Appellant argues that “[c]learly, all

of the statutory elements of Interception of Communication are included in

the offense of Possession of a Device for Intercept Communications, as the

statutory   elements   of   both   crimes     center   around   intercepting   oral

communications,” and the offenses arise out of the same criminal act,

Appellant employing his pen camera to subject Complainant to surveillance.

Id. at 44-46.

     Section 9765 of the Judicial Code provides that:

        No crimes shall merge for sentencing purposes unless the
        crimes arise from a single criminal act and all of the
        statutory elements of one offense are included in the
        statutory elements of the other offense. Where crimes
        merge for sentencing purposes, the court may sentence the
        defendant only on the higher graded offense.

42 Pa.C.S. § 9765. Our Supreme Court has held:

        The best evidence of legislative intent is the words used by
        the General Assembly. Further, this Court must, whenever
        possible, give effect to all provisions of a statute and unless

                                     - 16 -
J-S32006-20


         a phrase has a technical, peculiar, or otherwise defined
         meaning, that phrase must be construed according to its
         common and approved usage.         Of course, this Court
         presumes that the General Assembly does not intend absurd
         or unreasonable results when it enacts a statute.

         ...

         A plain language interpretation of § 9765 reveals the
         General Assembly's intent to preclude the courts of this
         Commonwealth from merging sentences for two offenses
         that are based on a single criminal act unless all of the
         statutory elements of one of the offenses are included in the
         statutory elements of the other.

Commonwealth v. Calhoun, 52 A.3d 281, 284 (Pa. Super. 2012) (internal

citations omitted).

      Even if the crimes arose from the same criminal act, the other

requirement of merger must be met; “all of the statutory elements of one

offense are included in the statutory elements of the other offense.” See 42

Pa.C.S. § 9765.       A reading of the plain language of the statutes reveals

otherwise.

      Possession of Device for Interception includes the elements: (1)

intentionally possessing an electronic, mechanical or other device, and (2)

knowing or having reason to know that the device renders it primarily useful

for the purpose of the surreptitious interception of a wire, electronic or oral

communication.    18 Pa.C.S. § 5705(1).       Interception of Communications

provides that a person must (1) intentionally intercept, endeavor to intercept,

or procure any other person to intercept or endeavor to intercept (2) any wire,

electronic or oral communication. 18 Pa.C.S. § 5703(1).



                                     - 17 -
J-S32006-20



       The plain language of Interception of Communications shows that the

person must actually intercept or try to intercept the communication in order

to be convicted. Interception of Communication does not require Appellant to

possess the device.        18 Pa.C.S. § 5703(1).         A person need not actually

intercept the communication in order to be convicted of Possession of an

Interception Device. 18 Pa.C.S. § 5705(1). On the face of the statutes, there

is no showing that “[a]ll of the statutory elements of one offense are included

in the statutory elements of the other offense.”           42 Pa.C.S. § 9765.     The

crimes do not merge. Appellant’s sentence is not illegal.

                           Discretionary Sentence Challenge

       Appellant argues that the sentencing court erred as a matter of law and

abused    its   discretion    when    it   imposed   a   manifestly   excessive   and

unreasonable sentence.4          Appellant's argument on appeal relates to the

discretionary aspect of his sentence. See Commonwealth v. Lee, 876 A.2d

408, 411 (Pa. Super. 2005) (claim that trial court imposed an excessive

sentence is a challenge to the discretionary aspects of a sentence). A

defendant does not have an automatic right of appeal of the discretionary

aspects of a sentence and instead must petition this Court for allowance of
____________________________________________


4  In it’s Pa.R.A.P. 1925(a) opinion, the trial court found this issue waived
because Appellant failed to provide the sentencing transcripts to the trial
court. Trial Court Opinion at 21-23. See Pa.R.A.P. 1911. On January 27,
2020, Appellant filed a “Motion for Remand” with this Court in order to provide
this Court with necessary transcripts. In a per curiam Order, this Court
granted Appellant’s request pursuant to Pa.R.A.P. 1926. The transcripts were
subsequently provided to this Court on March 2, 2020. As such we will not
find Appellant’s issue waived for failure to provide transcripts.

                                           - 18 -
J-S32006-20



appeal, which “may be granted at the discretion of the appellate court where

it appears that there is a substantial question that the sentence imposed is

not appropriate under” the Sentencing Code. 42 Pa.C.S. § 9781(b); see also

Commonwealth v. Williams, 198 A.3d 1181, 1186 (Pa. Super. 2018).

     Prior to reaching the merits of a discretionary sentencing issue, we must

engage in a four-part analysis to determine:

        (1) whether the appeal is timely; (2) whether Appellant
        preserved his [ ] issue; (3) whether Appellant's brief
        includes a concise statement of the reasons relied upon for
        allowance of appeal with respect to the discretionary aspects
        of sentence [pursuant to Pa.R.A.P. 2119(f) ]; and (4)
        whether the concise statement raises a substantial question
        that the sentence is [not] appropriate under the
        [S]entencing [C]ode.

Williams, 198 A.3d at 1186 (citation omitted).

     Appellant satisfied the first three requirements.    We must therefore

determine whether Appellant’s concise statement raises a substantial question

that the sentence is not appropriate under the Sentencing Code.

        Whether a particular issue constitutes a substantial question
        about the appropriateness of sentence is a question to be
        evaluated on a case-by-case basis. . . . We have found that
        a substantial question exists “when the appellant advances
        a colorable argument that the sentencing judge's actions
        were either: (1) inconsistent with a specific provision of the
        Sentencing Code; or (2) contrary to the fundamental norms
        which underlie the sentencing process.” [W]e cannot look
        beyond the statement of questions presented and the
        prefatory [Rule] 2119(f) statement to determine whether a
        substantial question exists.




                                    - 19 -
J-S32006-20



Commonwealth v. Radecki, 180 A.3d 441, 467-68 (Pa. Super. 2018)

(internal citations omitted).     Appellant asserts in his Pa.R.A.P. 2119(f)

statement,

          The trial court abused its discretion in imposing an
          unreasonable, manifestly excessive consecutive sentence of
          Twelve (12) to Thirty-Two (32) years, where the sentence
          was grossly disproportionate to the gravity of the offense,
          Appellant’s rehabilitative needs, and the protection of the
          community, and was the product of ill will and bias, which
          warranted the grant of recusal, thereby violating 42
          Pa.C.S.A. § 9712(b) of the sentencing code and the
          fundamental norms of sentencing.

Appellant’s Brief at 32.

          The Sentencing Code prescribes individualized sentencing
          by requiring the sentencing court to consider the protection
          of the public, the gravity of the offense in relation to its
          impact on the victim and the community, and the
          rehabilitative needs of the defendant, . . . and prohibiting a
          sentence of total confinement without consideration of the
          nature and circumstances of the crime[,] and the history,
          character, and condition of the defendant[.]

Commonwealth v. Luketic, 162 A.3d 1149, 1160-61 (Pa. Super. 2017)

(internal citations and quotation marks omitted).

        This Court has found a substantial question exists where a sentencing

court failed to consider a defendant's individualized circumstances in its

imposition      of    sentence     in       violation   of   the     Sentencing

Code.     See Commonwealth v. Ahmad, 961 A.2d 884, 887 (Pa. Super.

2008).

          [A] defendant may raise a substantial question where he
          receives consecutive sentences within the guideline ranges

                                        - 20 -
J-S32006-20


         if the case involves circumstances where the application of
         the guidelines would be clearly unreasonable, resulting in an
         excessive sentence; however, a bald claim of excessiveness
         due to the consecutive nature of a sentence will not raise a
         substantial question.

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013) (emphasis

in original and internal citations omitted); See Commonwealth v. Riggs, 63

A.3d 780, 786 (Pa. Super. 2012) (averment that court “failed to consider

relevant sentencing criteria, including the protection of the public, the gravity

of the underlying offense and the rehabilitative needs” of the defendant raised

a substantial question).

      In the current action, we find that Appellant presents a substantial

question by setting forth an argument that his consecutive sentence is

contrary to the fundamental norm of the sentencing process that a defendant's

sentence must be individualized, because the sentence was grossly

disproportionate to the gravity of the offense, his rehabilitative needs and the

protection of the community. See Appellant's Brief at 32; Luketic, 162 A.3d

at 1160.    We therefore consider the substantive merits of Appellant's

sentencing claim.

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on
         appeal absent a manifest abuse of discretion. In this
         context, an abuse of discretion is not shown merely by an
         error in judgment. Rather, the appellant must establish, by
         reference to the record, that the sentencing court ignored
         or misapplied the law, exercised its judgment for reasons of
         partiality, prejudice, bias or ill will, or arrived at a manifestly
         unreasonable decision.



                                       - 21 -
J-S32006-20



Commonwealth v. Lekka, 210 A.3d 343, 350 (Pa. Super. 2019) (citation

omitted).

      Appellant argues that, given that he was acquitted of all sexually violent

offenses, not deemed a sexually violent predator, has a steady history of

employment, provided for his family, and expressed heartfelt remorse and

accepted responsibility at sentencing, clearly neither his rehabilitative needs

nor the protection of the complainant and the community required such a

severe sentence. Appellant’s Brief at 37-38.     He argues that the trial court

completely disregarded Appellant’s potential for continued rehabilitation and

the gravity of the offense as it impacted the victim and community. Id. at

35-36. Appellant argues that the minimum sentence of five years imposed by

the court is five times greater than the low-end standard range sentence of

one year. Id. at 37.

      The trial court, in its 1925(a) opinion, stated that the individual and

aggregate sentences are within the standard guideline range and are less than

the Commonwealth requested. TCO 10/29/19 at 24. Further, the sentences

were informed by a PSI report. Id. Moreover, at the time the judgments

were announced, the trial court stated the reasons for the sentence imposed

and identified the documents, information, and records that it considered. Id.

      This Court has held,

         [w]here the sentencing judge had the benefit of a
         presentence report, it will be presumed that he was aware
         of relevant information regarding appellant's character and
         weighed those considerations along with the mitigating
         statutory factors.

                                    - 22 -
J-S32006-20



Commonwealth v. Conte, 198 A.3d 1169, 1177 (Pa. Super. 2018) (citation

omitted).

      During sentencing, the trial court stated that it received and read the

pre-sentence investigation report in this case, that it was aware of the

sentencing laws, regulations and guidelines applicable to Appellant.        N.T.

5/3/19 at 48. The trial court expressed that it was aware that Appellant had

a prior record score of 5. Id. at 46. The trial court stated that it considered

the jury’s decision, the verdict in this case, the evidence presented, the trial

court file, statement from the victim, the sexual offender assessment board

report, and the pre-sentence memorandum filed by Appellant. Id. at 47-48.

The trial court correctly informed Appellant of its discretion to determine

whether to run a sentence concurrent or consecutive. Id. at 49. The trial

court heard testimony from a defense witness, Appellant’s sister, before

sentencing Appellant. Id. at 24-25. Additionally, Appellant exercised his right

to allocution and testified before sentencing. Id. at 25-29.

      The trial court acknowledged that Appellant had been acquitted of the

sex offense crimes, and stated that “what is left over is very disturbing and .

. . is the type of matter that not only affects the individual victim but affects

others around and has an impact on the community and society as a whole.”

N.T. 5/3/19 at 49. The court expounded that it found particularly disturbing

the acts involving the privacy of people in their own home and especially in

their bedrooms. Id. at 50. The trial court noted the danger in having the

ability to disseminate the collected private information equally disturbing. Id.

                                     - 23 -
J-S32006-20



         The trial court stated, “I need you to understand that my view of this is

it’s not simply one simple criminal act that even if we accepted what you said

was true of which you were ignorant this is multiple criminal acts of invading

someone’s privacy and intercepting not only what you said was consensual

but pretty clearly things that were not.” N.T. 5/3/19 at 51. The trial court

pointed out that it found particularly disturbing that Appellant put a camera

under the door when the victim was using the bathroom. Id. The trial court

concluded that there was substantial harm and substantial cost to this type of

behavior. Id. at 51-52. The trial court indicated that it considered Appellant

as an individual, including Appellant’s “mental health or emotional or

psychological needs and the defendant's rehabilitative prospects.” Id. at 52.

The trial court indicated that “when there is no non-criminal explanation for

criminal behavior such as someone who does have a disease such as an

addiction or someone who does have mental health issues that cause him or

her to commit a crime; if someone doesn’t have any of those things and still

engages over the course of time in criminal behavior, that’s problematic.” Id.

at 54.

         After a thorough review of the record including, the briefs of the parties,

the PSI, the applicable law, and the sentencing transcripts, we conclude

Appellant's issue merits no relief.       The trial court considered adequately

Appellant’s rehabilitative needs. The trial court also stated that the sentence

was based on the gravity of the offenses, which it found particularly egregious

and had affected not only Appellant’s immediate family but the community.

                                        - 24 -
J-S32006-20



Based on the foregoing, we will not disturb the trial court’s discretion. See

Lekka, 210 A.3d at 353; Conte, 198 A.3d at 1177.

                                               SORNA

       In his remaining issue, Appellant argues that the 15-year registration

requirement      imposed      by   the    trial    court   pursuant    to    SORNA5    is

unconstitutional.       Appellant argues that SORNA’s 15-year registration

requirement violates the fundamental right to                   reputation under      the

Pennsylvania State Constitution as well as federal guarantees of procedural

due process under the fifth, sixth and fourteenth amendments. Appellant’s

Brief at 58.

       Appellant cites a Common Pleas court decision, Commonwealth v.

Torsilieri,    CP-51-CR-0001570-2016              (Torsilieri   I),   as    grounds   for

invalidating his 15-year SORNA registration as unconstitutional. Appellant’s

Brief at 59. Appellant argues that the trial court in Torsilieri I found that

SORNA is unconstitutional because it violates the fundamental right to

reputation under the State Constitution, as well as federal guarantees of due




____________________________________________


5 42 Pa.C.S. §§ 9799.10-9799.42. The General Assembly amended SORNA
on February 18, 2018, by passing Act 10 of 2018, which was effective
immediately. See P.L. 27, No. 10, §§ 1-20. “Act 10 split SORNA, which was
previously designated in the Sentencing Code as Subchapter H, into two
subchapters. Revised Subchapter H applies to crimes committed on or after
December 20, 2012, whereas Subchapter I applies to crimes committed after
April 22, 1996, but before December 20, 2012.”         Commonwealth v.
Torsilieri, 232 A.3d 567, 580 (Pa. 2020). In the current case, Appellant
committed his crimes in 2017, therefore, Subchapter H applies.

                                          - 25 -
J-S32006-20



process, therefore, the trial court should have done the same in his case. Id.

at 59-60.

      During the pendency of Appellant’s appeal, the Pennsylvania Supreme

Court decided Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020)

(Torsilieri II). In Torsilieri II, the Court did not reach the merits of any of

the constitutional claims at issue, determining instead that the factual record

was not sufficiently developed in the trial court. The Pennsylvania Supreme

Court concluded that a remand was appropriate “to allow the parties to

address whether a consensus has developed to call into question the relevant

legislative   policy   decisions   impacting    offenders’   constitutional   rights.”

Torsilieri II, 232 A.3d at 585. Our Supreme Court continued:

         We recognize that the Commonwealth parties relied upon
         our recent statement in [Commonwealth v.] Muniz, 164
         A.3d [[1189,]at 1217 [(Pa. 2017) (plurality)], rejecting . . .
         expert evidence calling into question the legislature's
         assessment of sexual offender recidivism risks and the
         effectiveness of tier-based registration systems. In light of
         this reliance, we emphasize that all cases are evaluated on
         the record created in the individual case. Thus, a court need
         not ignore new scientific evidence merely because a litigant
         in a prior case provided less convincing evidence. Indeed,
         this Court will not turn a blind eye to the development of
         scientific research, especially where such evidence would
         demonstrate infringement of constitutional rights.

         Nevertheless, we also emphasize that it will be the rare
         situation where a court would reevaluate a legislative policy
         determination, which can only be justified in a case involving
         the infringement of constitutional rights and a consensus of
         scientific   evidence     undermining       the     legislative
         determination.     We reiterate that while courts are
         empowered to enforce constitutional rights, they should
         remain mindful that the wisdom of a public policy is one for


                                       - 26 -
J-S32006-20


         the legislature, and the General Assembly's enactments are
         entitled to a strong presumption of constitutionality
         rebuttable only by a demonstration that they clearly, plainly,
         and palpably violate constitutional requirements. . . .
         Accordingly, we conclude that the proper remedy is to
         remand to the trial court to provide both parties an
         opportunity to develop arguments and present additional
         evidence and to allow the trial court to weigh that evidence
         in determining whether [the Commonwealth] has refuted
         the relevant legislative findings supporting the challenged
         registration and notification provisions of Revised
         Subchapter                                                 H.



Torsilieri II, 232 A.3d at 595–96.            Subsequent to Torsilieri II, in

Commonwealth v. Mickley, 240 A.3d 957, 962 (Pa. Super. 2020), this Court

remanded a similar SORNA challenge for an evidentiary hearing pursuant to

Torsilieri II.

      In the current action, no evidence was presented at the hearing on

Appellant’s post-sentence motion, despite discussion of such evidence existing

in the form of scientific studies. N.T. 5/31/19, at 20-21, 26-27. Thus, in

accordance with Torsilieri II, we are constrained to vacate the order denying

Appellant’s post-sentence motion and to remand for a hearing at which the

parties can present evidence for and against the relevant legislative

determinations discussed in accordance with Torsilieri II.

      In conclusion, we vacate the order denying Appellant's post-sentence

motion regarding the denial of his SORNA challenge and remand for a hearing

at which the parties can present evidence for and against the relevant

legislative determinations discussed herein. We affirm Appellant’s judgment

of sentence in all other respects.

                                     - 27 -
J-S32006-20



     Order denying post-sentence motion vacated with regard to denial of

Appellant’s SORNA challenge.   Judgment of sentence affirmed in all other

respects. Case remanded. Jurisdiction relinquished.

Judge Kunselman Joins.

Judge King Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/21




                                    - 28 -